Citation Nr: 1142527	
Decision Date: 11/17/11    Archive Date: 11/30/11

DOCKET NO.  10-35 335	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Whether an overpayment of $14,690.00 was properly created due to termination of nonservice-connected and special monthly pension benefits effective February 1, 2007, based on countable income exceeding the maximum annual pension rate.

2.  Whether the January 2007 rating decision, which granted entitlement to nonservice-connected and special monthly pension benefits based on the need for aid and attendance effective August 7, 2006, was clearly and unmistakably erroneous.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and J.M.  

ATTORNEY FOR THE BOARD

M. Carsten, Counsel


INTRODUCTION

The Veteran served on active duty from July 1966 to August 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas and the Pension Management Center (PMC) in Milwaukee, Wisconsin.  

In September 2011, a hearing was held before the undersigned sitting at the RO.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In January 2007, the RO granted entitlement to nonservice-connected pension and special monthly pension based on the need for aid and attendance effective August 7, 2006.  In June 2008, the PMC notified the Veteran of the proposed termination of benefits due to excessive countable income.  It was noted that VA had no record of medical expenses for 2007 and that the Veteran might wish to inform them of unreimbursed medical expenses and this information might be used to reduce any overpayment.  In November 2008, the PMC notified the Veteran that his pension benefits were retroactively terminated effective February 1, 2007 and because of this change, he had been paid too much.  He was advised that VA must receive evidence of unreimbursed medical expenses for the period from January 1, 2007 through December 31, 2007 before January 1, 2009 to protect his entitlement to potential increased benefits effective January 1, 2007.  

In June and September 2008, the Veteran submitted VA Form 21-8416, Medical Expense Report, showing medical expenses for the period from January 2007 through December 2007.  Under 38 C.F.R. § 3.272 (2011), medical expenses which have been paid in excess of five percent of the maximum annual pension rate shall be excluded from countable income for the purpose of determining entitlement to improved pension. 

A November 2008 letter from the Debt Management Center notified the Veteran that he had an overpayment in the calculated amount of $14,690.00.  

In June 2009, the Veteran submitted correspondence addressing various "Points of Appeal".  In January 2010, the RO sent the Veteran a letter advising that the time limit had passed to file a notice of disagreement with the effective date assigned in the January 2007 decision.  The RO, however, accepted this correspondence as a notice of disagreement with the creation of the overpayment.  Following a July 2010 statement of the case, the Veteran perfected an appeal of this issue. 

On review, the claims file contains a Payment History Inquiry, showing the amounts that VA paid the Veteran for the period in question.  It does not, however, reflect the amount he was due on a monthly basis or consideration of reported medical expenses.  The July 2010 statement of the case discussed the history of the claim, reported income, and medical expenses for the period from June 30, 2008 to June 30, 2009, but it does not appear that medical expenses for the year 2007 were specifically addressed.  In order to ascertain exactly how the overpayment was calculated, to include whether unreimbursed medical expenses were appropriately considered, the Board finds that a paid and due statement is needed.  

In August 2010, the Veteran argued that proper examination of income and deductible medical expenses during the time of the pension payments would prove he had not been overpaid.  In support of his contention, he submitted corrected income and expense figures.  This evidence was submitted following the July 2010 statement of the case and is relevant to the claim.  Thus, a remand is necessary so that a supplemental statement of the case can be issued.  See 38 C.F.R. §§ 19.31, 19.37 (2011).  

In November 2010, the RO determined that no revision was warranted in the January 2007 decision to grant entitlement to nonservice-connected pension effective August 7, 2006.  In July 2011, the RO received correspondence indicating that the Veteran was filing a notice of disagreement with the November 2010 decision.  The RO subsequently acknowledged receipt of the disagreement, but on review, it does not appear that a statement of the case was furnished.  As such, a remand is required.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999). 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  The RO/AMC should produce a written paid and due statement of the Veteran's pension account since August 7, 2006.  This audit should specifically indicate how the overpayment amount of $14,690.00 was calculated and should reflect, on a month-by-month basis, the amounts actually paid to the Veteran, as well as the amounts properly due.  It should also address and reflect consideration of the medical expenses reported by the Veteran.  

2.  Upon completion of the above and any additional development deemed appropriate, the RO/AMC must readjudicate the issue of whether an overpayment of $14,690.00 was properly created due to termination of nonservice-connected and special monthly pension benefits effective February 1, 2007, based on countable income exceeding the maximum annual pension rate.  The appellant and his representative should be furnished a supplemental statement of the case that considers all applicable laws and regulations as well as all evidence and argument received since the July 2010 statement of the case. 

3.  The RO/AMC shall issue a statement of the case addressing whether the January 2007 rating decision, which granted entitlement to nonservice-connected and special monthly pension benefits based on the need for aid and attendance effective August 7, 2006, was clearly and unmistakably erroneous.  If, and only if, the appellant completes his appeal by filing a timely substantive appeal on the aforementioned issue should this issue be returned to the Board.  38 U.S.C.A. § 7104 (West 2002).  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
ROBERT E. O'BRIEN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


